Per Curiam.

Respondent was admitted to practice in the Second Department in December, 1957. In 1960 he settled four claims for personal injuries allegedly sustained in an automobile accident. As a result of such settlements he and his clients were indicted for conspiracy to prosecute fraudulent claims and for grand larceny in the first degree. Respondent pleaded guilty to petit larceny to cover the entire indictment, made restitution, and received a suspended sentence.
The first charge made against respondent is based upon that conviction. The respondent having admitted this charge, the Referee found that it had been sustained. We concur in that finding.
The second and third charges concerned alleged ‘ ‘ solicitation ’ ’ by the respondent through intermediaries such as tow-truck operators, and respondent’s alleged falsification of a statement of retainer with respect to the name of the person referring the clients involved. Despite respondent’s denials the Referee sustained these charges. They were amply supported by the evidence and we confirm the Referee’s findings with respect thereto.
*192The last two charges, which related to false medical statements and false hills of particulars, were found by the Referee not to have been sustained and we agree. They are- accordingly dismissed.
The charges presented, and of which respondent has been found guilty, are of a most serious nature. Particularly so is the one with respect to the prosecution of the fraudulent claims. Assuming, as he contends, that he did not know of the fraudulent nature of the claims until after he had been retained, it is clear that he did learn of the fraud prior to the settlement but nonetheless accepted the payment of moneys thereunder. Such conduct is inexcusable. Respondent’s entire course of conduct, as demonstrated, indicates his unfitness to continue the practice of law and he should be disbarred.
Breitel, J. P., Rabin, Stevens, Eager and Steuer, JJ., concur.
Respondent disbarred.